Citation Nr: 1002432	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to March 1988, and had additional service in 
the reserves.  He also served in the Washington National 
Guard from July 1990 to September 1995.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2006 rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file. 

In a November 2008 decision, the Board denied the claims on 
appeal.  The Veteran appealed those determinations to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in a Joint Motion for Remand (Joint Motion) by the 
parties.  By an April 2009 Order, the Court remanded this 
matter for compliance with the instructions in the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Regarding the diabetes mellitus claim, the Veteran alleges he 
developed diabetes mellitus when he was on duty with the 
Washington National Guard in February 1992.  Private medical 
evidence in the claims folders includes private hospital 
records which diagnosed "new onset diabetes mellitus" on 
February 7, 1992.  His former supervisor in the National 
Guard provided a written statement for the file wherein he 
recalled that the Veteran was on duty as a cook sometime in 
February 1992 when he had an onset of diabetes.  

A verification of active duty dates from the National 
Personnel Records Center (NPRC) notes that the Veteran had 
additional service in the Reserves.  A Report of Separation 
and Record of Service from the Washington National Guard 
reflects that the Veteran served for over two years in the 
Reserves and that he served in the Washington National Guard 
from July 13, 1990, to September 12, 1995.  The RO requested 
verification of all periods of service in a December 2007 
letter to the Washington National Guard; however, that 
information was not obtained.

In the Joint Motion the parties agreed that further efforts 
should be made to ensure that records be obtained that show 
periods of service as well as which periods of service were 
active duty service and which periods of service were active 
duty for training.  The parties further agreed that the issue 
of service connection for peripheral neuropathy of the upper 
and lower extremities should also be remanded as the issues 
in this case are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search of all potential 
depositories where the appellant's records 
of service after March 1988 could be 
retired, including (but not necessarily be 
limited to) the National Personnel Records 
Center, the Records Management Center, and 
the Adjutant General of Washington in 
order to verify all periods of service 
after March 1988 as well as which periods 
of service were active duty service and 
which periods of service were active duty 
for training.  If any location contacted 
suggests other sources, those sources 
should be encompassed by the search.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  The RO must ensure that the 
development mandated by the Court (and 
outlined above) is completed.  Then the RO 
should readjudicate the claims (including 
determining whether new and material 
evidence has been received to reopen a 
claim of service connection for diabetes 
mellitus).  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

